 Case: 4:19-cv-03303-RLW Doc. #: 17 Filed: 01/16/20 Page: 1 of 2 PageID #: 116



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

ALAN PRESSWOOD, D.C., P.C.,                  )
individually and on behalf of all others     )
similarly-situated,                          )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Case No. 4:19-cv-03303-RLW
                                             )
BIOSENSE MEDICAL DEVICES, LLC,               )
et al.,                                      )
                                             )
       Defendants.                           )

                                 NOTICE OF SETTLEMENT

       Defendants Scott Anthony Climes and Patricia A. Climes (“Defendants Climes”), with

the consent of Plaintiff, hereby notify the Court that these parties have reached a settlement in

principle of this matter. The settlement will, upon completion, result in the dismissal with

prejudice as to Defendants Climes only. The parties believe the settlement will be documented

and the dismissal as to Defendants Climes filed within 30 days of this Notice.

       DATED this 16th day of January, 2020.

                                                 Respectfully submitted,
                                                 SPENCER FANE LLP

                                             By: /s/ Joshua C. Dickinson
                                                Joshua C. Dickinson, #51446MO
                                                Shilee T. Mullin, #52207MO
                                                13520 California Street, Suite 290
                                                Omaha, NE 68154
                                                (402) 965-8600 (telephone)
                                                (402) 965-8601 (facsimile)
                                                jdickinson@spencerfane.com
                                                smullin@spencerfane.com




                                                 1
                                                                                       OM 549478.1
 Case: 4:19-cv-03303-RLW Doc. #: 17 Filed: 01/16/20 Page: 2 of 2 PageID #: 117



                                                  Patrick T. McLaughlin, #48633MO
                                                  1 North Brentwood Blvd., Suite 1000
                                                  St. Louis, MO 63105
                                                  (314) 863-7733 (telephone)
                                                  (314) 862-4656 (facsimile)
                                                  pmclaughlin@spencerfane.com
                                                  Attorneys for Defendants Scott Anthony Climes
                                                  and Patricia A. Climes




                                 CERTIFICATE OF SERVICE
       I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Eastern District of Missouri, this 16th day of January, 2020, with
notice of case activity generated and sent electronically to all counsel of record.
                                                  /s/ Joshua C. Dickinson




                                                  2
                                                                                        OM 549478.1
